OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application specification US 2022/0054356.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03 June 2021 has been considered.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, the recitation of “a content of the polyester” (emphasis added) is objected to as constituting inconsistent claim language – the following amendment is respectfully suggested in order to overcome the issue: “a content of the general polyester”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a heat seal layer formed from a polyester which is modified with from 1 to 50 mol% 1,4-butanediol, 1 to 50 mole% isophthalic acid, and/or 1 to 50 mol% isoprene glycol, does not reasonably provide enablement for a polyester which is modified with up to 50 mol% isopropanol, nor up to 4 mol%, as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims without undue experimentation.
MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclose in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims to enable one skilled in the pertinent art to make and use the claimed invention. The standard therefor is that which is set forth in In re Wands, 858, F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use in the invention without undue experimentation. Further, MPEP 2164.01(a) sets forth the undue experimentation analysis factors (a)-(h); the relevant factors are set forth below.
The breadth of the claims – are broad such that the heat sealing layer, as defined in claim 1, is not required to be formed from, nor include a polyester. It merely requires the presence of a residue derived from one or more of 1,4-butanediol, isophthalic acid, isoprene glycol, and isopropanol. Though not explicitly defined, the specification refers to a “residue” as a group or unit derived from a compound of a chemical reaction product, such as a group derived from a diacid or diol component of a polyester or copolyester synthesized by an esterification or polycondensation reaction [0029]. Thus, the scope of claim 1, and claims 2 and 3, is such that the heat sealing layer may include any polymer and at least one of the aforesaid residues, such as, e.g., in the form of an oligomer or incorporated into a polymer. The scope does not encompass compounds such as free isopropanol present in the heat sealing layer. Further, when operating under the assumption that the heat sealing layer is formed from a polyester, and that the residues are (i) monomeric components which are copolymerized with the other diacids and diols to form the polyester; or (ii) components which form an oligomer which is mixed with and/or reacted with said polyester, it can be said that the scope of the claims is unclear (see corresponding rejection under 35 U.S.C. 112(b) set forth below), as the basis of mole percentage ranges recited for the residues is not recited in the claims, nor the specification. In other words, it is unclear whether the (e.g.) 1 to 50 mol% of the residues of isoprene glycol (claim 2), and 10 mol% of said residues (claim 3), are in relation to all monomeric components (diols and diacids) which form a polyester of the heat sealing layer; are in relation to only the diol monomeric components which form a polyester of the heat sealing layer; or are in relation to total monomeric components (or only the diol monomeric components) which form an oligomer which is included in the heat sealing layer. 
The nature of the invention – Upon a comprehensive review of Applicant’s specification, as well as a thorough review of the prior art, it can be said that the nature of Applicant’s invention is the introduction of a modifier into a polyester, specifically polyethylene terephthalate (hereinafter “PET”), to lower the (typically high) melting point of PET to allow for heat-sealing of the modified PET to other materials at low(er) temperatures. The modifiers recited are 1,4-butanediol, isophthalic acid, isoprene glycol, and/or isopropanol. Based on the specification, and expanded on further below, it is unclear if the PET is formed from (i.e., copolymerized with) a portion of the aforesaid modifiers in monomeric form, or if the modifiers form an oligomer which is mixed with, but not necessarily reacted (e.g., polycondensed) with, said PET. 
The state of the prior art – is such that it is well known to one of ordinary skill to utilize monomeric components such as isophthalic acid and 1,4-butanediol (alongside other dicarboxylic acids such as terephthalic acid and other glycols such as ethylene or diethylene glycol) to form modified (co)polyesters based on PET which are suitable for use as hot-melt/heat-sealing adhesive layers for metals and other substrates, and which are capable of sealing at lower temperatures – see US 4,500,575 to Taira et al. (hereinafter “Taira”) [Abstract; cols. 5 and 6], which explicitly recites that 1,4-butanediol functions to increase the flexibility of the copolyester, as well as reduces the bonding temperature. It can also be said, in relation to the state of the prior art, that in forming copolyesters via condensation reactions between acid and alcohol components, diol and diacid (e.g., glycols and dicarboxylic acids) monomers are typically utilized to engage in polycondensation to form the polymeric backbone/chain, as the end carboxylic acid/hydroxyl groups render possible chain growth and thus the increase in molecular weight to form the polymer. 
The level of one of ordinary skill – is as described above in relation to the state of the prior art. As will become apparent based on review of the prior art cited hereinafter, if not alone from Taira cited above, polycondensation of dicarboxylic acids and glycols to form polyesters, and the modification of said polyesters through utilization of different types and amounts of acids and diols (or higher alcohols) to alter one or more predetermined/desired properties of the (co)polyester, is well within the ambit of one of ordinary skill in the art.
The level of predictability in the art – In relation to claims 2 and 3, it is first noted that claim 2 encompasses up to 50 mol% residues derives from isopropanol, and claim 3 recites 4 mol% of residues derived from isopropanol. As stated above in the state of the prior art section (c), it is well-recognized that polymeric chain growth via polycondensation to form polyesters occurs between diacids and diols. Isopropanol (i.e., isopropyl alcohol or 2-propanol) is a mono-alcohol, i.e., includes only a single hydroxyl group for condensation with an acid or diacid. Therefore, logically, it stands to reason (i.e., would be predictable) that use of isopropanol as a monomeric component during polymerization of a polyester, such as PET, functions to stop chain growth, and/or the isopropanol may be located at/grafted onto the terminuses of PET having already been polymerized and exhibiting a (e.g.) predetermined molecular weight – because isopropanol is not a diol, it does not contain another hydroxyl group for propagation of the polycondensation reaction. Alternatively, outside the realm of PET, when considering (co)polyesters formed from monomers other than the typical terephthalic acid and ethylene glycol, the isopropanol can potentially be grafted onto side chains via reaction with functional groups. In either instance, the claimed amount of up to 50 mol% isopropanol residues is so high, in relation to Applicant’s specification disclosing that the modified polyester is PET, that it is unclear (i.e., unpredictable) how the isopropanol bonds to or is otherwise incorporated into the PET in such a high amount, while also exhibiting a melting point within the claimed range. Such a large amount of a mono-alcohol would presumably reduce the molecular weight of the polymer severely such that it would be lower than the claimed range and/or be oligomeric in nature. In other words, if the base polymer of the heat seal layer is PET as indicated by Applicant’s specification, of which only contains end groups available for condensation reactions, the structure of said PET modified with up to 50 mol% isopropanol is unclear and thus not predictable to one of ordinary skill in the art. 
The amount of direction provided by the inventor(s) – is ambiguous. [0027] recites that the heat sealing layer is a modified polyester layer that contains residues derived from at least one of 1,4-butanediol, isophthalic acid, isoprene glycol, and/or isopropanol. It goes on to state that each of the aforesaid can be formed into an oligomer mixture during a polymerization process (emphasis added). The aforecited paragraph does not specify whether all of the components are utilized/required to form the oligomer, and does not describe how isopropanol functions in the mixture/reacts with the other components (e.g., potentially to form an oligomer having specific end-groups and molecular weights); and does not require the formation of an oligomer. [0029] recites the claimed mole percentages recited in claim 2 for each of the components, but does not define whether they are in relation to an oligomer component which is mixed with a base PET of the heat seal layer, or whether they are in relation to the overall amounts of diol and/or diacid components which are polycondensed to form the PET. At this point in the specification, it is unclear if the residues define an oligomeric component; or if they constitute a list of modifying monomers which are polycondensed with terephthalic acid and ethylene glycol to form the PET and may be included relative to the (presumably) counterpart diacid or diol components in the recited relative mole percentages based on (presumably) 100 mol% basis. [0030] does not provide clarity regarding the issues, as it recites a “content of the modifier” can be 1 wt.% to 50 wt.% relative to 30 wt.% to 99 wt.% of a general polyester, wherein the aforesaid ranges also appear to be misaligned. [0045], similar to [0027], recites the oligomer mixture, but does not clarify the foregoing issues. Please see section (g) below for further information.
The existence of working examples – The working examples provided in the specification are unclear, as there is no corresponding description/explanation thereof, and the data presented in Table 1 cannot be interpreted in any logical manner. Specifically, in turning to Table 1, it is noted that prior to and following Table 1, there is no description of the data presented (e.g., materials utilized, polymerization processes, etc.), nor a description of whether an oligomer is being formed or a base polyester such as PET is being modified. In particular, Example 1 simply lists 10 mol% isoprene glycol and 4 mol% isopropanol, and Example 2 simply lists 12.5 mol% isopropanol. It is completely unclear as to whether these components are monomeric components polymerized with ethylene glycol and terephthalic acid to form a modified PET; unclear whether the components form an oligomer which is then mixed with a PET; and based on the aforesaid, even further unclear as to what the associated mole percentages correspond to. If they form an oligomer which is mixed with PET, the mixing ratio/wt.% is not listed and thus totally indeterminable. In considering Example 2 for further discussion to highlight the unclear nature, 12.5 mol% of isopropanol, in the absence of any other oligomeric-forming components, would be considered an extremely high mole percentage for a mono-alcohol as a modifying component for PET, because as described above, it can only be grafted onto the terminuses of the PET. Further, the Comparative Examples of Table 1 do not provide any further information to clarify the issue(s), neither explicitly nor implicitly. In summation, one of ordinary skill in the art cannot determine what the data in Table 1 is representative of. 
The quantity of experimentation needed to make or use the invention – in view of the totality of the foregoing, would be vast. One of ordinary skill in the art would have to test many different polymerization methods/parameters and polymeric species (let alone different polyester polymeric species formed from a near-infinite array of monomers and amounts thereof, additives, blended copolymers, etc.), to form a heat sealing layer, e.g., heat sealing polyester, which exhibits the claimed melting point of 130 to 180°C and includes resides of up to 50 mol% isopropanol (residue being as stated above, a group or unit of the chemical compound which has been polymerized, i.e., incorporated into a reaction product), such as 4 mol% isopropanol residues. One of ordinary skill in the art would have to partake in undue experimentation, with little direction/no examples provided by the inventor(s) and in view of the state of the art, to form a modified PET inclusive of up to 50 mol% isopropanol residues and which exhibits the claimed melting temperature. 
In view of the foregoing factor analysis, it is evident that the amount of experimentation required to make and/or use the claimed invention as defined by the scope of claims 2 and 3 would be undue for one of ordinary skill in the art.
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the recitations of the mole percentage ranges for each of the 1,4-butanediol, isophthalic acid, isoprene glycol, and isopropanol residues, respectively, render the claim indefinite, as the basis to which they refer is unclear. For example, in the context of the isoprene glycol residue (for illustrative purposes) being from 1 to 50 mol%, it is unclear if the amount is relative to the total moles of all components which (i) form the heat sealing layer; (ii) form a polymer which defines or is included in the heat sealing layer; (iii) if the amount is relative to only a portion of monomeric components of a polymer which defines or is included in the heat sealing layer (e.g., 1 to 50 mol% isoprene glycol relative to 100 mol% total of diol monomers which are reacted with dicarboxylic acid monomers to form a polyester, e.g., 1 to 50 mol% isoprene glycol relative to 50 to 99 mol% ethylene glycol); or (iv) if the amount is relative to total or partial components which form an oligomer or other species included in the heat sealing layer or polymer therein/thereof. 
Applicant is respectfully directed to MPEP 2111.01(I), which states that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. “For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment”.
In order to overcome the issue, the Examiner respectfully suggests amending the independent claim to clarify that the heat sealing layer includes a polyester which exhibits the claimed melting point range, and that it is the polyester (or a polyester composition, based on Applicant’s specification) which includes residues of at least one of the listed species. It is also respectfully suggested to strike the recitations of all mole percentage ranges from the claim(s), as based on the thorough review of the specification conducted in forming the rejection above under 35 U.S.C. 112(a), it is the Examiner’s position that Applicant does not have adequate written description support under 35 U.S.C. 112(a) to define the basis of the ranges of the residues. In other words, it is not adequately described, nor effectively demonstrated in the written description, whether the basis of the mole percentages is relative to the diol monomeric components of a polyester; relative to all monomeric components of a polyester; relative to an oligomer formed only from the recited residues; or relative to all components included in the entirety of the layer itself.
For examination on the merits, the mole percentage ranges for each of the residues are interpreted as being read on by any basis disclosed in the art, as is the broadest reasonable interpretation thereof in view of Applicant’s specification explained in detail above (see MPEP 2111). In other words, a modified PET formed from 100 mol% terephthalic acid, 97 mol% ethylene glycol, and 3 mol% 1,4-butanediol would read on the claimed range(s); as would a mixture of 97 mol% PET and 3 mol% oligomer including 1,4-butanediol. Additionally or alternatively, as noted in the grounds of rejection over the prior art set forth below, the weight ranges disclosed by Applicant in [0030] may also be utilized for aiding in interpretation of the claim. Further, because the mole percentage basis cannot be determined from the guidance provided in the specification, it can be said that any mole amount of any of the residues may read on the corresponding claimed ranges. 
Regarding claim 3, the mole percentages for the isoprene glycol residue and the isopropanol residue render the claim indefinite for the same reason(s) set forth above in the rejection of claim 2. The interpretation(s) and suggestion(s) for correction set forth above also apply to the limitations of claim 3.
Regarding claim 10, it is noted that claim 10 is dependent upon claim 1, however, references each of the first adhesive layer and the second adhesive layer. The recitations thereof render the claim indefinite as they lack sufficient/proper antecedent basis. In other words, there is no first or second adhesive layer(s) introduced in claim 1.
For examination on the merits, claim 10 is interpreted as if it was dependent upon claim 9, of which is dependent upon claim 1 and does introduce said first and second adhesive layers.
The Examiner respectfully suggests amending claim 10 to be dependent upon claim 9, in accordance with the aforesaid interpretation, in order to correct the issue.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiter et al. (US 6,270,869; “Zeiter”) in view of Kimura et al. (US 5,922,164; “Kimura”).
Riis et al. (US 2015/0283029; “Riis”) is relied upon as an evidentiary reference for the rejection of claim 4.
Regarding claim 1, Zeiter discloses a laminate film suitable for use in forming push-through or blister packages (for pharmaceuticals), said laminate film including (a) a polyester layer disposed toward the inside of the package; (b) an aluminum foil layer; and (c) a polyamide layer disposed toward the outside of the package, having the laminate arrangement (a) / (b) / (c) [Abstract; Fig. 1; col. 1, ln. 50-62; col. 5, ln. 65-67; col. 6, ln. 1-3, 60-64; col. 7, ln. 1-20]. The (b) aluminum foil layer exhibits a thickness of 5 to 200 µm; and the (c) polyamide layer exhibits a thickness of 25 to 32 µm [col. 2, ln. 23-27].
The (b) aluminum foil layer reads on the claimed aluminum foil layer, and the (c) polyamide layer reads on the claimed impact resistant layer disposed on the aluminum foil layer, given that no degree of impact resistance is claimed nor disclosed, and given that the claims and specification indicate that nylon (i.e., a polyamide) is suitable for use as the impact resistant layer [claim 4; 0033]. 
The (a) polyester layer may be a uniaxially or biaxially stretched film; may exhibit a thickness of 5 to 60 µm; is a polyethylene terephthalate, polyethylene isophthalate, or copolymer of terephthalic acid, isophthalic acid, and at least one glycol such as ethylene glycol wherein the amount of isophthalic acid may range from 1 to 10 mol% (overall, thus 2-20 mol% relative to 1 mole total of diacid component) [col. 2, ln. 8-10; col. 3, ln. 1-30].
The laminate film is intended to be heat-sealed via the (a) polyester layer to a lidding film which may be inclusive of a metal foil and additional plastic and/or sealing layers; and the laminate film may also include additional polyester sealing layers disposed on one or both of layer (a) and layer (c) [col. 4, ln. 1-20; col. 5, ln. 23-51]. 
Zeiter is silent regarding the (a) polyester layer exhibiting a melting point between 130 and 180°C.
Kimura discloses a polyester film suitable for thermal lamination to metals including aluminum; having excellent shape-ability and adhesiveness; and exhibiting the capability to be thermally laminated also to plastic sheets for the purpose of forming containers (including the inner surfaces thereof) [Abstract; col. 2, ln. 9-15; col. 10, ln. 37-44, 50-51; col. 11, ln. 25-30; col. 29, ln. 28-42].
Kimura teaches that the polyester film has a melting point of 150-250°C; is formed from a dicarboxylic acid component(s) and a glycol component(s), specifically terephthalic acid and ethylene glycol, and one or more diacids and/or diols such as, inter alia, isophthalic acid, butanediol and neopentyl glycol, in a modifying amount(s) of from 1 to 40 mol% relative to the total acid or total glycol components [col. 2, ln. 17-67; col. 3, ln. 1-10]. The film may be non-oriented, or uniaxially or biaxially stretched [col. 5, ln. 64-66]; and may exhibit a thickness within the range of 5 to 50 µm [col. 7, ln. 60-65].
Zeiter and Kimura are both directed to multilayer laminates which include polyester-based, and specifically PET copolyester-based, layers which are utilized to form the interior of multilayer containers and which are or may be directly or indirectly heat-sealed (i.e., thermally laminated) to other plastic materials.
Given that Zeiter explicitly discloses the (a) polyester layer being formed from PET modified with isophthalic acid in a mole percentage range encompassed by Kimura; and given the substantially similar field of endeavor between Zeiter and Kimura, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the polyester film of Kimura having a melting point of 150-250°C and being a polyethylene terephthalate-co-isophthalate (co)polymer, as the polyester copolymer of layer (a) of the laminate film of Zeiter, as the aforesaid polyester copolymer would have been recognized within the art as suitable for thermal lamination to aluminum layers and to other plastic materials for the purpose of forming containers (see MPEP 2144.07); would have been recognized as a functional equivalent polyester and/or substantially identical to those disclosed by Zeiter as suitable for use in layer (a) based on the disclosures (see MPEP 2144.06(II)); and/or in order to have utilized a polyester which would have exhibited excellent adhesiveness and shape-ability (as is required for the drawing operations disclosed by Zeiter) and would have been recognized as capable of thermal lamination at (relatively) low temperatures. 
The laminate film of Zeiter, and in particular polyester layer (a), as modified above, would have been formed from the copolyester of Kimura (i.e., terephthalic acid, ethylene glycol, and at least 1 to 40 mol%, such as 1 to 10 mol% of isophthalic acid relative to diacid component) and thus would have exhibited a melting temperature of from 150-250°C, of which overlaps and therefore renders prima facie obvious the claimed range of 130 to 180°C (see MPEP 2144.05(I)), further in view of Applicant’s specification (i) not indicating any criticality regarding the claimed range; and (ii) the specification not measuring the melting temperatures of the films of the exemplary embodiments (i.e., not demonstrating criticality). 
The laminate film of Zeiter, as modified reads on all of the limitations of claim 1. 
Regarding claim 2, as set forth above in the rejection of claim 1, the copolyester of the (a) polyester layer includes from 1 to 40 mol% isophthalic acid monomeric units based on 100 mol% (i.e., 1 mole) diacid components (i.e., 1 to 40 mol% isophthalic acid, 60 to 99 mol% terephthalic acid). The aforesaid isophthalic acid monomeric unit (i.e., residue) and the amount of 1 to 40 mol% reads on the claimed 1 to 50 mol% isophthalic acid residues, further in view of the rejections of claim 2 under 35 U.S.C. 112(a) and 112(b) set forth above.
Regarding claim 4, as set forth above in the rejection of claim 1, the (c) polyamide layer reads on the claimed impact resistant layer. Zeiter does not explicitly disclose the polyamide layer as “nylon” (as claimed); however, Zeiter discloses that the polyamide of said layer may be polyamide 6; polyamide 11; polyamide 12; polyamide 6,6; and polyamide 6,10, inter alia [col. 3, ln. 40-57], of which are nylons, i.e., are those disclosed by Applicant [0046] including nylon 6; nylon 11; nylon 66; and nylon 12. In other words, it is well-recognized/known by one of ordinary skill in the art that nylons are a class of polyamides, and that the numbering convention utilized between Zeiter and that disclosed by Applicant is synonymous [see Riis – Abstract; 0048-0051, 0071]. The aforesaid polyamides disclosed by Zeiter read on the claimed species nylon.
Regarding claim 8, as set forth above in the rejection of claim 1, the (a) polyester layer exhibits a thickness of from 5 to 60 µm (overlaps claimed range of 10 to 200 µm); the (b) aluminum foil layer exhibits a thickness of from 5 to 200 µm (encompasses claimed range of 5 to 20 µm); and the thickness of the (c) polyamide layer is 25 to 32 µm (within claimed range of 10 to 100 µm). The thicknesses ranges of layers (a) and (b), respectively, overlap and/or encompass and therefore renders prima facie obvious the respective heat sealing layer and aluminum foil layer thickness ranges (see MPEP 2144.05(I)). 
Regarding claim 9, in view of the rejection of claim 1 set forth above, it is noted that Zeiter explicitly discloses that adhesive layers can be disposed between polyester layer (a) and aluminum foil layer (b), as well as between aluminum foil layer (b) and polyamide layer (c) [col. 4, ln. 1-19, 54-67; col. 5, ln. 1-9; col. 7, ln. 7-20], of which reads on the limitations of claim 9. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable Zeiter in view of Kimura as applied to claim 1 above, further in view of Riis and Kimura et al. (US 5,846,642; “Kimura ‘642”).
Regarding claims 4-7, Zeiter, as modified by the disclosure/teachings of Kimura, discloses the laminate film set forth above in the rejection of claim 1.
As stated above, polyamide layer (c) forms the outer layer of the laminate film of the blister package, and thus functions to withstand at least some degree of abuse/wear.
Further, as cited above, Zeiter explicitly discloses that reversal of the laminate film is possible, wherein the polyester layer (a) may define the outer surface of the packaging [col. 7, ln. 18-20]. As such, Zeiter implicitly discloses and/or reasonably suggests to one of ordinary skill in the art that PET and/or copolyesters of the type described above in the rejection of claim 1, are also suitable as the outer abuse/wear layer (instead of the polyamide). 
Riis [Abstract; Figures; 0002, 0004, 0006, 0033, 0034, 0056, 0057, 0061, 0064-0072, 0079] explicitly teaches that both (i) polyamides and (ii) polyesters, such as PET (homo and copolyesters thereof), PEN, and blends thereof, inter alia, are suitable for use as the outer abuse-resistant layer for press-through/blister packages for pharmaceuticals [0064, 0065, 0071, 0072]. As such, Riis reasonably teaches that (co)polyesters (inclusive of PET and homo/copolymers thereof, as well as blends thereof) are functionally equivalent/suitable outer abuse-resistant layers for forming blister packages (of which are laminated to aluminum foil and other intervening/barrier/sealable layer(s) – see citations). Riis also teaches that the abuse (which must be withstood by said layer) may include punctures or breaches [0064]. 
Kimura (cited above in the rejection of claim 1) teaches that PET (wherein terephthalic acid and ethylene glycol are recognized as the contributing monomeric components to the impact resistance of the PET [col. 2, ln. 25-47]) can be blended with lower-melting point polyesters such as, inter alia, polybutylene terephthalate, to increase the heat resistance and impact resistance of the film formed therefrom, as well as increase the resistance to formation of pin-holes [col. 9, ln. 18-56; col. 10, ln. 1-10]. The PBT may be blended in an amount of 1-50 wt.% relative to the PET [see prev. citations]. Separately, Kimura also teaches that elastomers can be added to the polyester (i.e., PET) to promote the impact resistance thereof, in an amount of 1 to 30 wt.% [col. 5, ln. 44-51].
Kimura ‘642 teaches that PET can be blended with a thermoplastic elastomer in a weight ratio of PET to elastomer of 81:19 to 98:2, in order to increase the impact resistance thereof, while balancing the impact resistance with “taste property”, i.e., the prevention of absorption of fragrance/ingredients; wherein preferred thermoplastic elastomers in terms of impact resistance include thermoplastic polyester elastomers [Abstract; col. 1, ln. 1-15, 41-43; col. 2, ln. 1-11, 14-35; col. 3, ln. 1-19; col. 4, ln. 56-67; col. 5, ln. 14-16, 25-27, 32-35, 53-56]. Similar to the disclosure of Kimura, Kimura ‘642 discloses that the film formed from the PET/elastomer blend can be non-oriented or uniaxially or biaxially oriented, is suitable for thermal lamination to aluminum and other plastics materials, as well as suitable for formation of containers/packaging articles [col. 8, ln. 44-46; col. 9, ln. 53-66; col. 17]. 
Zeiter and Kimura are related/analogous as indicated above in the rejection of claim 1. Zeiter and Riis are both directed to blister packages formed from multilayer laminates wherein either of (co)polyesters such as PET and/or co-PET, or polyamides, can form the outermost abuse resistant layer of the laminate/package formed therefrom. Zeiter and Kimura ‘642 are both directed to (co)polyesters which are suitable for thermal lamination in packaging applications, may be thermally laminated to aluminum or other materials, and for which impact resistance is desirable given the intended use as the aforesaid outer abuse-resistant layer. 
Given the totality (i.e., combined teachings) of Zeiter and Riis, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have substituted PET (or a co-PET and/or other copolyester) for the polyamide in layer (c) of the laminate film of Zeiter, as the PET (and/or aforesaid alternatives) would have been recognized (as taught by both Zeiter and Riis) as both suitable for forming the outer abuse-resistant layer (in multilayer laminates inclusive of an aluminum foil layer) for blister packages for pharmaceuticals (see MPEP 2144.07), as well as recognized as a functional equivalent polymer relative to polyamides for the aforesaid intended use (see MPEP 2144.06(II)), where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious, and where the selection of a known material for a known intended use has been held prima facie obvious by the courts. 
Further, in addition to the aforesaid modification to the laminate film of Zeiter, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have blended the aforesaid PET (of layer (c)) with PBT or a thermoplastic polyester elastomer (respectively), as taught by Kimura and Kimura ‘642 (respectively), in amounts such as 1-50 wt.% PBT or 1-30 wt.% (and preferably 2-19 wt.%) thermoplastic elastomer, in order to increase the heat resistance and impact resistance of the film, and/or to prevent pinhole formation, as taught by Kimura and Kimura ‘642, explicitly recognized by Riis as an issue/problem/requirement for outer abuse-resistant layers.
Per the aforesaid modification, the laminate film of Zeiter would have been formed from the (a) polyester layer as set forth above in the rejection of claim 1; (b) aluminum foil layer; and (c) a blend of PET with (c1) 1-50 wt.% PBT or (c2) 1-30 wt.% thermoplastic polyester elastomer (the remaining amount being PET based on 100 wt.%). The PBT or thermoplastic polyester elastomer reads on the claimed impact resistant polymer recited in claim 4. The aforesaid weight ranges of (c1) and (c2) relative to the PET in the blend are within the claimed range of 1 wt.% to 70 wt.% recited in claim 5. Thus, the PET being included in an amount of 50 to 99 wt.% relative to (c1), or 70 to 99 wt.% relative to (c2) (that is, based on the total of the two components being 100 wt.% in either instance), are within the claimed range of 30 wt.% to 99 wt.% recited in claim 6. The PET of the aforesaid blend which forms layer (c) reads on the claimed general polyester recited in claim 6 and PET recited in claim 7. As such, layer (c) of the laminate film of Zeiter, as modified above, reads on all of the limitations of claims 4-7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiter in view of Kimura as applied to claims 1 and 9 above, further in view of Riis and/or Breitler et al. (US 5,589,275; “Breitler”).
Regarding claim 10, Zeiter, as modified by the disclosure/teachings of Kimura, discloses the laminate film set forth above in the rejection of claims 1 and 9.
Further, it is noted that Zeiter discloses that the adhesive layers interposed between layers (a) and (b), and between layers (b) and (c), may have a thickness of from 0.1 to 12 µm [col. 5, ln. 6-9]. Zeiter also discloses that the aforesaid adhesive layers may be solvent-free, extrusion coated adhesives; and may be based on EAA (i.e., ethylene-acrylic acid copolymers). [col. 4, ln. 14-19, 54-62]. Given that the adhesive may be solvent-free and extrusion coated, it logically stands to reason, in the absence of objective evidence to the contrary, that the aforesaid adhesives are or may be “hot-melt” adhesives as claimed. Furthermore, Applicant’s specification does not define “hot-melt”, nor define or provide examples of the polyolefin hot melt adhesive or polyolefins suitable for use therefor [0016, 0042]. Thus, the aforesaid ethylene--acrylic acid copolymer may reasonably be interpreted as a hot-melt polyolefin adhesive. 
However, it can also be said, in view of the foregoing, that Zeiter does not explicitly disclose the use of hot-melt polyolefin adhesives between the polyester layer (a) and the aluminum foil (b), nor between aluminum foil (b) and polyamide (c). 
Riis, directed to child-resistant blister packaging lid-stock formed from a multilayer laminate inclusive of heat-sealable thermoplastic layer / aluminum foil / adhesive layer / outer polyester or nylon layer [Abstract; Figures; 0002, 0004, 0006, 0033, 0034, 0056, 0057, 0061, 0064, 0065], teaches that tie layers suitable for use between (i) exterior or interior polyester (including PET) or polyamide layers and (ii) a core oxygen barrier layer (i.e., aluminum foil, thus producing an, e.g., five-layer film) including anhydride-modified polyolefins such as polyethylene and ethylene copolymers, and blends of polyolefins with (meth)acrylate [0066-0072].
Similar to Riis, as well as Zeiter, Breitler is directed to a metal-plastic composite (laminate) material that is stretch-formable, deep-drawable, and suitable for use in forming push-through packages for pharmaceuticals [Abstract; Figures; col. 1, ln. 5-15; col. 2, ln. 24-35; col. 6, ln. 24-33]. The laminate comprises an internal aluminum foil layer, sandwiched between plastic layers which comprise polyamide. The outer surfaces of each of the aforesaid polyamide-based plastic layers may include barrier layers, as well as sealing layers [col. 2, ln. 34, 35, 45-53; col. 4, ln. 9-20]. Breitler teaches that to join the plastics films to the aluminum foil or to one another (e.g., the polyamides to superposed polyesters, if desired; or polyester to the aluminum foil), hot-melt or otherwise warm-coated adhesive layers may be utilized, between the aluminum foil and the relevant polyamide or polyester layer, said adhesive layers formed from modified polyolefins such as acid-modified polyolefins including maleic-anhydride modified polypropylene and ethylene-propylene copolymers, or ethylene-acrylic acid copolymer (EAA) [col. 4, ln. 9-61; col. 5, ln. 5-50] (additionally, please see MPEP 2144.06(II) and 2144.07). Breitler also discloses that the aforesaid adhesive layers preferably exhibit a thickness of from 1 to 12 µm [see prev. citations].
Zeiter, Riis, and Breitler are all directed to blister (i.e., push-through) packages for pharmaceuticals, having components thereof formed from multilayer laminates inclusive of an aluminum foil oxygen barrier layer sandwiched between an inner (product-facing) layer formed from polyamide or (co)polyester and an outer (externally-facing) abuse layer formed from polyamide or (co)polyester, the aforesaid layers being joined by respectively intervening tie/adhesive layers which are or may be polyolefin-based.
Given the analogous and/or substantially identical nature of the aforesaid prior art of record in terms of not only the field(s) of endeavor, but also the laminate materials and arrangement of the layers, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized polyolefin-based tie layers between polyester layer (a) and aluminum foil layer (b), and between aluminum foil layer (b) and polyamide layer (c), of the laminate film of Zeiter (as modified above in the rejection of claims 1 and 9), as taught by Riis and/or Breitler, as the aforesaid polyolefin-based adhesive layer materials (inclusive of hot-melt application methods) would have been well-recognized in the art as suitable for bonding both copolyesters and polyamides to aluminum foil and/or to each other (see MPEP 2144.07; 2144.06(II)), where the courts have held/determined that the selection of a known material for its intended use is prima facie obvious; and where the substitution of a functionally equivalent component for another does not require an express suggestion to do so (e.g., EAA for maleic-anhydride modified polypropylene). 
Given that (at least) Breitler (if not logically/implicitly disclosed by Zeiter) discloses that the aforesaid adhesive layer materials may be hot-melted (e.g., extrusion coated) or warm-coated onto the aluminum or plastic(s) layers, the aforesaid reads on the claimed “hot-melt” limitations recited in claim 1. However, even though the claim limitations are met, it is noted that the adhesive being “hot-melt” adhesive layers constitute(s) a product-by-process limitation. Applicant is respectfully directed to MPEP 2113(I) and (II) for full disclosure regarding product-by-process limitations and their interpretation for examination on the merits. In view of the foregoing, the aforecited MPEP sections are not explained in detail herein.
The laminate film of Zeiter, as modified above, reads on all of the limitations of claim 10. The adhesive layers would have been formed from hot-melt polyolefin-based adhesive materials, and would each have exhibited a thickness within the range of 0.1 to 12 µm, of which encompasses and renders prima facie obvious the claimed range of from 2 to 5 µm (see MPEP 2144.05(I)).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. The list is made of record to facilitate compact and expedient prosecution of the instant application. 
US 6,543,208 to Kobayashi et al. – [Abstract; col. 2, ln. 18-64; col. 3, ln. 8-15; col. 4, ln. 1-16] teaches that terephthalic acid polymerized with 1,3-butanediol results in polyester having a melting temperature of 80°C, and terephthalic acid polymerized with 1,2-propylene glycol results in polyester having a melting temperature of 122°C; teaches that use of 1,4-butanediol alongside ethylene glycol is known for forming low melting temperature sealant layers based on polyesters
US 2008/0057237 to Liu et al. – [Abstract; 0012, 0014, 0016, 0019-0022] teaches that the addition of first and second modifiers to PET, with the second modifier being, inter alia, isopentyl diol (i.e., isoprene glycol), allows for alteration of the amorphous and crystalline phases of the PET (i.e., modified polyester formed therefrom), thereby allowing for control of heat-shrinkage
US 2008/0058488 to Liu et al. – [Abstract; 0003, 0005, 0009, 0013-0015, 0019, 0021, 0024, 0025, 0027, 0032] similar to Liu ‘237 cited immediately above, but refers to the first modifier as a “chain branching agent”
US 2015/0275032 to Deak et al. – [Abstract; 0001-0004, 0012-0015, 0025-0029, 0037, 0040] teaches a semi-crystalline, heat-sealable (co)polyester which provides excellent adhesion (in the form of a film coating) to substrates including polypropylene, polyester, and aluminum foil, among others
US 5,591,518 to Sumiya et al. – [Abstract; col. 1, ln. 43-55; col 2, ln. 1-5, 19-35; col. 3, ln. 33-36, 49-51, 55-60; col. 4, ln. 25-33] discloses a heat-sealable polyester resin having a melting temperature from 150 to 245°C
US 2002/0114890 to Posey et al. – [Abstract; 0002, 0006, 0008, 0014, 0018, 0030-0033, 0039] discloses a heat-sealing copolyester formed from isophthalic acid, propylene diol, and a sodium salt of 5-sulfoisophthalic acid

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782